Order entered August 11, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00639-CV

     VILLAGE CRESTMONT HOUSTON USA, L.L.C. AND WEST CRESTMONT
                   HOUSTON USA, L.L.C., Appellants

                                               V.

JOSE J. GAITAN, INDIVIDUALLY AND D/B/A EC & J REMODELING & PAINTING,
                               Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04688

                                           ORDER
       We GRANT appellants’ August 5, 2015 third motion to enlarge the deadline for filing a

supplemental clerk’s record containing the trial court’s written order from which this

interlocutory appeal is taken to the extent we ORDER the record be filed no later than August

18, 2015. Because an appeal may be perfected only from a written order, not an oral ruling, we

caution appellants the appeal may be dismissed without further notice if the record is not timely

filed. See TEX. R. APP. P. 26.1; In re Johnston, 79 S.W.3d 195, 198 (Tex. App.—Texarkana

2002, orig. proceeding) (“When no written order is made, the movant’s right to appeal is

negated.”).


                                                     /s/   CRAIG STODDART
                                                           JUSTICE